IN THE SUPREME COURT OF THE STATE OF DELAWARE

    SAMUEL PAINTER,1                            §   No. 26, 2021
                                                §
          Petitioner Below,                     §   Court Below—Family Court
          Appellant,                            §   of the State of Delaware
                                                §
          v.                                    §   File No. CN14-02909
                                                §   Petition No. 20-13918
    LOUISE PAINTER,                             §
                                                §
          Respondent Below,                     §
          Appellee.                             §



                               Submitted: March 2, 2021
                               Decided:   March 30, 2021

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                       ORDER

         (1)     On January 22, 2021, the appellant (“Father”) filed a notice of

interlocutory appeal from (i) an interim order of the Family Court, dated January 6,

2021, in a proceeding regarding modification of visitation with the parties’ child and

(ii) a Family Court order, dated January 21, 2021, which denied Father’s motion to

reconsider the January 6 interim order. Father filed an application for certification

of interlocutory appeal, which the Family Court denied on March 1, 2021. Father

did not file a supplemental notice of appeal within ten days of the Family Court’s



1
    The Court previously assigned pseudonyms to the parties pursuant to Supreme Court Rule 7(d).
action, as required by Supreme Court Rule 42(d)(iii)2 and as this Court directed him

to do.3

       (2)    Applications for interlocutory review are addressed to the sound

discretion of this Court.4 In the exercise of its discretion, this Court has concluded

that the application for interlocutory review does not meet the strict standards for

certification under Supreme Court Rule 42(b) and should be refused.

       NOW, THEREFORE, IT IS ORDERED that the interlocutory appeal is

REFUSED.



                                           BY THE COURT:

                                           /s/ Karen L. Valihura
                                                  Justice




2
  Smith v. Delaware State Police, 2014 WL 46069 (Del. Jan. 2, 2014).
3
  Painter v. Painter, 2021 WL 796588, at *2 (Del. Mar. 1, 2021).
4
  DEL. SUPR. CT. R. 42(d)(v).


                                              2